OFFICE   OF THE ATTORNEY   GENERAL   STATE   OF TEX.4S

   JOHN CORNYN




                                                August 23,1999




The Honorable Sid L. Harle                                  Opinion No. JC-0096
Chairman
Court Reporters Certification      Board                    Re: Whether the Court Reporters Certification
P.O. Box 13131                                              Board may disapprove a court reporting firm’s
Austin, Texas 78711-3131                                    application to register with it and related questions
                                                            (RQ-1118)


Dear Judge Harle:

        On behalf of the Court Reporters Certification Board (the “Board”), you request an opinion
about the Board’s authority as to the registration ofcourt reporting firms and the enforcement against
court reporting firms of rules applicable to court reporters. We conclude that the Board has a
mandatory duty to accept from court reporting firms correctly tilled out applications for registration.
The Board has no authority under chapter 52 of the Government Code to impose sanctions against
court reporting firms that fail to comply with rules applicable to court reporters.

          Government Code chapter 52, subchapter A (“the Act”), establishes the Board and authorizes
it to test applicants for certification as court reporters, impose penalties, and revoke or suspend
certificates. Burr v. Shannon, 593 S.W.2d 677, 678 (Tex. 1980) (discussing article 2324b of the
Revised Civil Statutes, the predecessor of chapter 52, Government Code); see TEX. GOV’T CODE
iiNN. 5 52.013(a) (Vernon 1998). The Texas Supreme Court appoints the Board and has authority
to “adopt rules consistent with this chapter, including rules governing the certification and conduct
of official and deputy court reporters and shorthand reporters.” TEX. GOV’T CODE ANN. $5 52.002,
52.011(a) (Vernon 1998); seeTEAXSRULESOFCOURT:STATE:               TEX. R. STANDARDS/RULESCERT-
IFICATIONKERTIFIEDSHORTHANDREPORTERS             543 (West 1999) [hereinafter“Standards    andRules”].
Court reporters are certified by the supreme court after the applicants are tested and approved by the
Board. TEX. Gov’TCODEANN. 55 52.024(a), 52.025 (Vernon 1998). A person may not engage in
 shorthand reporting unless he or she is certified as a shorthand reporter by the supreme court. Id.
 $ 52.021(b).

        The Board requests an interpretation of subsections 52.021(h) and (i) of the Government
 Code, which were adopted by Senate Bill 646 ofthe 75th Legislature. See Act ofMay 5, 1997,75th
The Honorable   Sid L. Harle - Page 2          (JC-0096)




Leg., R.S., ch. 122, 5 1, 1997 Tex. Gen. Laws 233. These provisions,      relating to court reporting
firms, state as follows:

                   (h) A court reporting firm shall register with the board by
                completing an application in a form adopted by the board.

                    (i) Rules applicable to a court reporter are also applicable to a
                court reporting firm. The board may enforce this subsection by
                assessing a reasonable fee against a court reporting firm.

TEX. GOV’T CODE ANN. 5 52.021(h), (i) (Vernon 1998).

         You ask five questions. We will address the first four together because they all concern
subsection 52.021(h) of the Government Code:

                1. If a court reporting firm registers with the Board by completing
                an application in a form adopted by the Board, does the Board have
                the authority to approve or not approve the application of the court
                reporting firm, or is the firm merely registering with the Board?

                2. Ifthe Board does have authority to approve or not approve a court
                reporting firm’s application, does the firm have the authority to
                continue to operate if its application is not approved by the Board?

                3. If the Board has authority to not approve a firm’s application,
                what would be the basis for “not approving” an application?    The
                Board assumes it would be noncompliance with rules promulgated by
                the Supreme Court of Texas concerning court reporting firms and the
                requirements therein for registration with the Board.

                4. If a court reporting firm’s application is not approved by the
                Board, must the Board provide an opportunity for a hearing if the
                court reporting firm can continue to operate without the Board’s
                application approval?

Letter from Sid L. Harle, Chairman, Court Reporters Certification Board, to Honorable Dan Morales,
Attorney General (Mar. 24,199s) (on tile with Opinion Committee) [hereinafter “Request Letter”].

        Subsection 52.021(h) provides that a court reporting firm “shall register with the board by
completing an application in a form adopted by the board.” TEX. GOV’T CODE ANN. 5 52.021(h)
(Vernon 1998). The registration of court reporting firms operates differently from the certification
of court reporters, and it also serves a different purpose. There are no requirements for registration
of a court reporting firm, aside from completing the application. In contrast, the Act establishes
The Honorable    Sid L. Harle - Page 3              (JC-0096)




numerous requirements for certification as a shorthand reporter. See id. $9 52.022 (person seeking
certificationmust  tile an application for examination, accompanied by afee); 52.023 (person seeking
certification must take and pass examination); 52.024 (Board may refuse to certify to the supreme
court an applicant convicted of certain criminal offenses). Court reporting is one of many regulated
professions and occupations that may only be practiced by a person licensed by the state, after the
person demonstrates the skill, learning, and other qualities necessary to practice in that field. See
Texas State Bd. ofPub. Accountancy v. F&her, 515 S.W.2d 950, 954 (Tex. Civ. App.-Corpus
Christi 1974, writ ref d, n.r.e.). The state may “exact the requisite degree of skill and learning in
professions which affect the public, or at least a substantial portion of the public, such as the practice
of law, medicine, engineering, dentistry, and many others.” Id. at 954-55.

           We note that some statutes regulating occupations and professions use the term “registration”
to mean “license.” See TEX. GOV’T CODE ANN. $ 2001.003(2) (Vernon 1999) (Administrative
Procedure Act); see also TEX. REV. CIV. STAT. ANN. arts. 327la, $ 2(3) (Vernon Supp. 1999)
(“registered engineer” is a licensed engineer); 4522’ (licensed nurse “shall be styled a ‘Registered
Nurse”‘).      In the context of Government Code, chapter 52, however, “registration” is not
synonymous with “licensing.” Court reporting firms are not forbidden to operate without being
registered, nor are they required to demonstrate skills or qualifications to the Board as a condition
of registration. The firms are merely to identify themselves to the Board so the Board may enforce
the applicable regulations against them and their employees who provide court reporting services.
 “To register” has been defined as meaning “[t]o enter oneself or have one’s name recorded in a list
 of people (freq. as a legal requirement), as being of a specified category or having a particular
 eligibility or entitlement.” XIII OXFORD ENGLISH DICTIONARY 514 (2d ed. 1989) (definition 2.d.)
 (examples include to register as unemployed, to register for the draft). In our opinion, “to register”
 as used in subsection 52.021(h) of the Government Code has this meaning. See also TEX. GOV’T
 CODE ANN. 5 305.001 (Vernon 1998) (lobbyists must register with state so that their “identity,
 expenditures, and activities” may be disclosed publicly).

         Accordingly, a court reporting firm does not have to show that it is qualified for registration
but only needs to complete an application in a form approved by the Board. The Board has no
authority to establish or evaluate qualifications of a court reporting firm. The Board’s only express
authority with respect to registration-to     approve the form of the applicationdoes    not allow it to
impose substantive qualifications on applicants for registration but merely to elicit enough
information to identify reporting firms. While the Board may reject an incomplete application and
require the applicant to complete it before accepting it, it must accept an application in the proper
form.




          ‘House Bill 3155 of the 76th Legislative Session,which adopts the Texas OccupationsCode, repeals article
 4522 of the Revised Civil Stahltesand reenactsit without substantivechange as section 301.3Slof the Occupations
 Code. Act of May 13, 1999, 76th Leg., R.S., H.B. 3155, 5 1, sec. 301.351 (to be codified at chapter 301, section
 301.351 of the OccupationsCode).
The Honorable   Sid L. Harle - Page 4            (K-0096)




        In answer to your second and fourth questions, we point out that no remedies or penalties
apply to a firm ifthe Board does not accept its application for registration. A court reporting firm’s
continued operation is not contingent upon tiling a registration form with the Board. A firm may
continue to operate even if the Board rejects an application for registration. Because the rejection
of the application has no impact on the firm, the Board need not provide the firm an opportunity for
a hearing.

       Your fifth question is as follows:

                5. Under subsection (i), is the Board restricted to imposing a fee
                under this subsection for tiling the application or is the Board entitled
                to apply the sanctions available to it under Chapter 52, Texas Gov’t
                Code, against a court reporting firm that has violated its rules? These
                sanctions, if available, would include injunctive actions against court
                reporting firms that fail to register with the Board and disciplinary
                actions against registrant court reporting firms that violate rules
                promulgated by the Supreme Court [of Texas] for the Board.

Request Letter at 2.

          Subsection 52.021(i) provides that “[rlules applicable to acourt reporter are also applicable
to a court reporting firm” and that “[tlhe board may enforce this subsection by assessing a reasonable
fee against a court reporting firm.” TEX. GOV’T CODE ANN. 3 52.021(i) (Vernon 1998). The
sanctions available to the Board under Government Code chapter 52 apply to individual court
reporters who are certified or required to be certified by the Board, not to court reporting firms.
Section 52.021(g) of the Government Code authorizes the Board to enforce the certification
requirement “by seeking an injunction or by filing a complaint against a person who is not certified,”
id. 5 52.021(g), and section 52.029 authorizes it to “revoke or suspend the shorthand reporter’s
certification or issue a reprimand to the reporter” for various causes set out in the statute. Id.
 5 52.029.

         Subsection .52.021(i), however, does not require owners of a court reporting firm to be
certified as court reporters. As introduced, the bill adopting subsection 52.021(i) would have
prohibited a person from engaging in shorthand reporting as an employee of a court reporting firm
unless “a person or persons certified as shorthand reporters by the supreme court are partners,
shareholders, or owners with an individual or aggregate ownership interest of at least 5 1 percent of
the firm.” Tex. S.B. 646,75th Leg., R.S. (1997) (as introduced); see SEN. JURISPRUDENCE COMM.,
BILL ANALYSIS, Tex. S.B. 646,7Sth Leg., R.S. (1997). The proposed requirement was deleted from
the bill and replaced by subsection 52.021(i). See Tex. Comm. Substitute S.B. 646,75th Leg., R.S.
(1997); S.J. OF TEX., 75th Leg., R.S. 1116 (1997). Subsection 52.021(i) does not require owners or
shareholders of a court reporting firm to be certified court reporters. Accordingly, the Board may
not use its injunctive or disciplinary power under chapter 52 to enforce rules against a court reporting
 timl.
The Honorable   Sid L. Harle - Page 5            (JC-0096)




         Subsection 52.021(i) does provide that the Board may “enforce this subsection by assessing
a reasonable fee against a court reporting firm.” TEX. GOV’T CODE ANN. 5 52.021 (i) (Vernon 1998).
This provision might be read to refer to a fee collected from regulated entities to recover some of the
costs of regulation or to a fine or penalty to be assessed against a court reporting firm found to have
violated a rule. We read subsection 52.021(i) as authorizing a fee to recoup costs of administering
the provisions relating to court reporting firms and not as a penalty. Statutes that impose penalties
must be sufficiently definite so that those subject to their provisions may know with reasonable
certainty what they mean and who is liable to punishment for their infraction. See Eubanks v. State,
203 S.W.2d 339,340-41 (Tex. Civ. App.-Austin 1947, writ ref d). A statute that is penal in nature
must be strictly construed. See Tenneco Oil Co. v. Padre Drilling Co., Inc., 453 S.W.2d 814 (Tex.
 1970) (statute authorizing recovery of attorney’s fees must be strictly construed).         Subsection
52.021(i) does not put court reporting firms on notice that they might be subject to a fine or penalty
for violating a rule of the Board, and we may not construe it broadly to provide an enforcement
mechanism for the Board. The Board may set a reasonable fee to be collected from court reporting
firms to recover costs of administering the rules applicable to the firms.

          In sum, it is our opinion that the legislature did not provide a method for the Board to enforce
its rules against a court reporting firm. The Board’s remedy is to seek legislation giving it that
authority.     If the Board seeks enforcement legislation, it may also wish to seek legislative
clarification ofthe provision that “[rlules applicable to a court reporter are also applicable to a court
reporting firm.” TEX. GOV’TCODE ANN. 5 52.021(i) (Vernon 1998). Many ofthe rules “applicable
to a court reporter,” are relevant only to natural persons and cannot be applied to court reporting
firms. See Standards and Rules, supra, 543-53, $5 I. E. (renewal of certification); III. (examination
requirements for certification as court reporter); V. (application procedures); VIII. (notification of
exam results and regrading); IX. (re-application to take exam). Subsection 52.021(i) does not state
how the rules are to be applied to court reporting firms, but we may look at the legislative history
of this provision for assistance in understanding it. See TEX. GOV’T CODE ANN. 5 311.023(l)-(3)
 (Vernon 1998) (in construing a statute, courts will consider the object sdught to be attained and the
 legislative history); San Antonio Gen. Drivers, LocalNo. 657 v. Thornton, 299 S.W.2d 911,914-15
 (Tex. 1957) (when statute is ambiguous, court may turn to legislative history).

          The legislative history of section 52.021(i) shows that the legislature intended the rules
 defining unprofessional conduct to apply to court reporting firms. See Standards and Rules, supra,
 547, 5 IV. B. The bill analysis for Senate Bill 646 states that the purpose of the bill was to require
 court reporting firms to comply with the standards of conduct and professionalism applicable to
 certified courtreporters.  TEX. SEN. JURIsPRUDENCECOMM.,BILLANALYSIS,Tex. Comm. Substitute
 S.B. 646,75th Leg., R.S. (1997). Witnesses in the committee hearing on Senate Bill 646 spoke of
 the bill as subjecting the court reporting firms to rules on ethical standards and professional conduct
 applicable to court reporters. See Hearings on Tex. Comm. Substitute S.B. 646 Before the Sen.
 Jurisprudence Comm., 75th Leg., R.S. (Apr. 14, 1997) (tape recording available from Senate Staff
 Services Office) (statements by Senator Brown, David B. Jackson of United American Reporting
 Services, and Ginny McCluskey, President of Texas Court Reporters Association).                 See also
The Honorable   Sid L. Harle - Page 6           (X-0096)




Hearings on Tex. S.B. 647 Before the Sen. Jurisprudence Comm., 75th Leg., R.S. (Apr. 14, 1997)
(tape recording available from Senate Staff Services Office) (testimony of Ginny McCluskey).

         Section 52.021(i) ofthe Government Code could be read as subjecting court reporting firms
to the standards and rules on unprofessional conduct set out in section IV. B. of the Standards and
Rules. While this body of rules does not expressly refer to court reporting firms, many of the rules
can be applied to such firms. For instance, “unprofessional           conduct” is defined to include
“advertising or representing falsely the qualifications of a certified shorthand reporter” and “failing
to charge all parties or their attorneys to an action the same price for an original transcript or
statement of facts.” Standards and Rules, supra, 547, 8 IV. B. (5), (6). These rules on advertising
and charges are relevant to the conduct of a court reporting firm. Another rule would prevent a court
reporting firm from “giving directly or indirectly, benefitting from or being employed as a result of
 any gift, incentive, reward, or anything of value to attorneys, clients, or their representatives or
 agents,” except for the nominal items described in the rule. Zd. 5 IV. B. (12). Some of the rules
 appear to address only the conduct of the individual court reporter. Id. 4 IV. B. (2) (prohibition on
 producing an inaccurate transcript or statement of facts), (11) (prohibition on going off the record
 during a deposition absent agreement of the parties or their attorneys). These rules, however, might
 be construed to prohibit a firm from requiring the court reporter to violate the rule.

         The Texas Supreme Court could exercise its rule-making authority consistent with due
process to identify the rules applicable to court reporting firms. See TEX. GOV’T CODE ANN.
5 52.002 (Vernon 1998) (supreme court may adopt rules consistent with this chapter). In addition,
as we have already stated, the Board could seek legislative clarification of section 52.021(i) of the
Government Code in its entirety. Individual court reporters, including court reporters employed by
a court reporting firm, remain subject to the provisions of the statute and the rules governing the
conduct of court reporters.    The Board has authority to impose sanctions on individual court
reporters for failing to comply with these provisions.
The Honorable   Sid L. Harle - Page 7            (X-0096)




                                         SUMMARY

                         Subsection   52.021(h) of the Government         Code, which
                requires court reporting firms to register with the Court Reporters
                Certification Board by completing an application in a form adopted
                by the Board, does not authorize the Board to establish or evaluate
                qualifications of a court reporting firm. A court reporting firm needs
                only to complete an application in a form approved by the Board to
                register pursuant to subsection 52.021(h).

                        The legislature intended subsection 52.021(i) of the Govem-
                ment Code, which provides that rules applicable to a court reporter
                are also applicable to a court reporting firm, to subject court reporting
                firms to rules on unprofessional conduct set out in section IV. B. of
                the “Standards and Rules for Certification of Certified Shorthand
                Reporters.” See Standards and Rules, supra, 547,§ IV. B. However,
                the legislature did not authorize the Board to impose sanctions on
                court reporting firms that fail to comply with the rules.

                         Individual court reporters, including court reporters employed
                by a court reporting firm, are subject to the provisions of the statute
                and rules governing the conduct of court reporters. The Board has
                authority to impose sanctions on the court reporters for violating
                these provisions.




                                                 Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

 ELIZABETH ROBINSON
 Chair, Opinion Committee

 Susan L. Garrison
 Assistant Attorney General - Opinion Committee